Citation Nr: 1711699	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction as due to medication taken for service-connected disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2000 to January 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO also issued rating decisions in October 2012 and October 2013 that addressed the issue on appeal, the Board finds that an April 2012 statement requesting reconsideration of the March 2012 denial constitutes a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (definition of NOD prior to recent amendment requiring NOD submission on standard forms).  Thus, the appeal arises from the initial denial of the claim in the March 2012 rating decision.

In December 2016, the Board requested an advisory expert medical opinion from a Veterans Health Administration (VHA) urologist to assist in the adjudication of this matter.  38 C.F.R. § 20.901.  The urologist's opinion was received in February 2017.  The Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  In March 2017, the Veteran's representative stated that there was no additional evidence or argument to be added.

Additional evidence was received subsequent to the statement of the case issued in June 2014.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's erectile dysfunction was not caused by his use of medications for his service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Analysis

The Veteran seeks entitlement to service connection for his erectile dysfunction as related to medication taken for his already service-connected disabilities.  He alleges that the required Vicodin and Flexeril medications led to his erectile dysfunction.  The Veteran's service-connected disabilities include both upper and lower extremities, as well as his back, neck, knees and scar conditions.  He currently has a 100 percent combined rating based on all service-connected disabilities.  Furthermore, the Veteran contends that special monthly compensation (SMC) is warranted on the basis of loss of use of a creative organ, which would be a downstream issue if service connection is granted.

The Veteran submitted an October 2011 claim of service connection for erectile dysfunction, claimed as secondary to his back, neck, knees and shoulders, along with the medication hydrocodone, required for those conditions.  Additionally, he indicated in a January 2013 statement that his primary doctor submitted opinions in support of his contention that opiates (Vicodin) and muscle relaxers (Flexeril), both prescribed for his service-connected conditions, can cause erectile dysfunction.  He indicated his primary doctor has treated him for erectile dysfunction and his other conditions since he separated from service.  He contends in the June 2014 substantive appeal that his primary doctor's opinions, along with the medical articles in support, should be entitled to greater or at least equal weight as any negative VA opinions of record.  The Veteran further contends that reasonable doubt should be resolved in his favor as to this matter.

The Board finds there is positive and negative medical evidence associated with the record.  The Veteran was afforded a January 2012 VA examination in which the examiner diagnosed him with erectile dysfunction.  The Veteran reported he had been taking Vicodin for pain since 2003 with no erectile dysfunction, until the onset of the condition in 2011.  The examiner indicated Hydrocodone has no impact on erections, does not carry erectile dysfunction in its side effect profile and is not a reported effect.  He stated that in contrast, priapism has actually been reported with the use of Hydrocodone.  He noted the drug does not impact the vascular makeup of the penile veins and does not impact the nervous system involved in erection.  He concluded after examining the Veteran and the record, the Veteran's erectile dysfunction is less likely than not proximately due to or the result of his service-connected conditions.

Thereafter, the Veteran's primary physician (a VA physician) submitted an April 2012 report in which he indicated the Veteran's erectile dysfunction is related to his use of Vicodin for chronic pain.  He reported Vicodin is a narcotic which may cause a decreased function of the male producing hormones that cause erection, thus causing erectile dysfunction.

This led VA to obtain an addendum opinion from the prior January 2012 VA examiner to attempt to resolve the conflict in the record.  His September 2012 opinion restated that Hydrocodone does not have erectile dysfunction listed as a side effect in any authoritative source.  He indicated Hydrocodone does not affect the physiology of erection at the neurovascular level and is not a known cause of erectile dysfunction.  He noted the well-established and complex interaction of chronic narcotic use on the secretion pattern of the pituitary gland and its relationship to the production of male hormones.  He indicated there can be changes in the production of LH, FSH and Prolactin resulting in decreased levels of testosterone which can affect libido and erection.  However, in the Veteran, those levels were determined to be within the normal range, effectively ruling out hormonal imbalances as a cause of his erectile dysfunction.  Therefore, the examiner concluded the Veteran's erectile dysfunction is less likely as not secondary to the Hydrocodone and Vicodin medications necessary for his service-connected conditions.

The Veteran's primary doctor then responded with a January 2013 opinion.  He indicated the Veteran was on a narcotic and a muscle relaxer for pain.  He noted the narcotic (Vicodin) can increase Prolactin, which can suppress the gonadaltroph hormones from the anterior pituitary.  He reported these hormones are responsible for maintaining male sexual function and that this alone can cause erectile dysfunction.  He further noted as the Veteran had reported this problem to him, he was prescribed Sildenafil.

Following the January 2013 opinion, VA obtained additional medical opinions in April 2013 and July 2013.  The April 2013 examiner indicated he reviewed several medical references, including UpToDate, Medscape (including the disciplines of Urology, Internal medicine and pharmacy), emedicine health, WebMD, Mayo Clinic, and the National Institute of Health's National Library of Medicine.  After review, he concluded he could not find a reference to the Veteran's medication (hydrocodone with acetaminophen) being included in the multiple causes of erectile dysfunction.

Further, the July 2013 examiner indicated that opiates may elevate Prolactin from the pituitary gland suppressing testosterone and causing erectile dysfunction, as stated by the Veteran's primary doctor.  However, he indicated these cases are very rare and further, there is no medical literature that states that Flexeril causes erectile dysfunction.  The examiner concluded that in 40 years of practice in clinical medicine he never had a patient complain of erectile dysfunction from opiates.  Therefore, he stated it may occur but is very rare.  Thus, he concluded the Veteran's erectile dysfunction is less likely than not caused by or a result of his medications Vicodin and Flexeril.

Although multiple probative opinions were provided, the Board determined that there was a continued conflict in the medical evidence and an additional expert medical opinion was warranted.  Thus, in December 2016, the Board referred the claim for a VHA expert opinion from a urologist prior to adjudicating the claim.

Thereafter, a February 2017 opinion from a urologist was received.  The physician concluded that after careful review of the pharmaceutical literature, there is no evidence that Vicodin or Flexeril are known to cause erectile dysfunction.  Therefore, he stated, the Veteran's erectile dysfunction is less likely than not caused by or a result of Vicodin and Flexeril.

The Board finds that although there are positive and negative medical opinions, the preponderance of the evidence is against the claim and the Veteran's erectile dysfunction was not caused by the prescription medication taken for his service-connected disabilities, including Vicodin and Flexeril.

The Veteran submitted positive opinions from his primary doctor in April 2012 and January 2013.  The physician indicated that pain narcotics may cause a decreased function of the hormones causing erection which can lead to erectile dysfunction.  He further stated in January 2013 that Vicodin can increase Prolactin, which can suppress the gonadaltroph hormones from the anterior pituitary, responsible for maintaining male sexual function and that this can cause erectile dysfunction.

While the Board notes this positive medical evidence, it finds the preponderance of the evidence is against the Veteran's claim, including the three probative opinions subsequent to January 2013.  The April 2013 opinion indicated there was no medical literature which includes the Veteran's medications as a cause of erectile dysfunction.  He relied on medical references, including from UpToDate, Medscape (including the disciplines of Urology, Internal medicine and pharmacy), emedicine health, WebMD, Mayo Clinic, and the National Institute of Health's National Library of Medicine.  The Board notes the Veteran's primary doctor did not reference medical literature in support of his conclusions.  Further, the July 2013 examiner similarly stated there is no medical literature in support of Flexeril causing erectile dysfunction.  He noted in 40 years of practice in clinical medicine, he never had a patient complain of erectile dysfunction from opiate use.  Therefore, he stated, the Veteran's erectile dysfunction is less likely than not caused by or a result of his pain medications Vicodin and Flexeril.

Further, the Board determined that to satisfy its duty to assist the Veteran in substantiating his claim, an additional expert opinion was warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Therefore, a February 2017 opinion from a urologist was obtained.  As noted above, the physician concluded after careful review of the pharmaceutical literature, there is no evidence that Vicodin or Flexeril are known to cause erectile dysfunction.  Therefore, he stated, the Veteran's erectile dysfunction is less likely than not caused by or a result of Vicodin and Flexeril.

Outside of the VHA opinion, the other opinions of record are by doctors with expertise in general medicine or internal medicine as shown by a simple internet search.  The urologist likely has the most expertise as his specialty is the body system in which the claimed disability is in.  As such, the Board finds that the opinion proffered by the VHA urologist, as well as the April 2013 and July 2013 opinions, are sufficient to inform the Board in deciding the service connection claim.  The Board finds these opinions are adequate based on thorough reviews of the record and relevant medical literature by the physicians.  Further, clear conclusions were provided with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

This claim comes down to a specific medical question on the possible relationship between the Veteran's medications used for service-connected disabilities and the claimed condition of erectile dysfunction.  While the April 2012 and January 2013 opinions from the Veteran's primary care physician appear plausible on their face, the Board ultimately does not find them persuasive enough to be sufficient to put the nexus element into at least a state of equipoise.  The opinions from multiple doctors, including a urologist, each coming to an opposite conclusion call into question the conclusion in the April 2012 and January 2013 opinions.  The negative opinions are ultimately more persuasive because they contain greater explanation as to why there is no relationship and cite to medical literature.  The greater weight of this medical evidence informs the Board that there is no relationship between the Veteran's medications and his erectile dysfunction.  Thus, the theory of service connection on a secondary basis is not substantiated.

While the Board is sympathetic to the Veteran's consistent contention regarding his erectile dysfunction, the preponderance of the evidence is against the claim that the condition is related to his use of Vicodin and Flexeril.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is therefore not warranted for erectile dysfunction.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for erectile dysfunction as due to medication taken for service-connected disabilities is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


